DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this office action.

The drawings received on August 23, 2021 have been accepted by the Examiner.

Information Disclosure Statement 
The information disclosure statements (IDS) submitted on March 29, 2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Priority
The instant application 17/4085,32, filed on 08/23/2021 is a continuation of 15/140,657, filed on 04/28/2016, now U.S. Patent #11,100,044.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created 
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,044.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,100,044, contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.  

Claims 1, 15 and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 15 and 19 of U.S. Patent No. 11,100,044.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 15 and 19 of U.S. Patent No. 11,100,044, contains every element of claims 1, 15 and 19 of the instant application and as such anticipates claims 1, 15 and 19 of the instant application.  
The following table shows the claims in the instant application that are rejected by corresponding claims in U.S. Patent No. 11,100,044.


Claims Comparison Table
U.S. Patent No. 11,100,044
U.S. Patent No. 11,100,044
Instant application
1. A method comprising: receiving a request to access a select file out of a plurality of files within a compressed image in a compressed state; evaluating, using an inode corresponding to the select file, a mapping of inodes to addresses of offsets within the compressed image to determine an address of the select file within the compressed image, wherein the evaluating comprises: retrieving the inode of the select file from a catalog based upon a filename of the select file; and retrieving an offset address of a location of the select file in the compressed image as the address based upon the inode, wherein the offset address is retrieved from the mapping stored within the compressed image; and retrieving the select file from the compressed image at the address while the compressed image is in the compressed state, wherein content of the select file is extracted starting at the address for a length defined within an attribute of the inode
15. A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: receive a request to access a select file out of a plurality of files within a compressed image in a compressed state; evaluate, using an inode corresponding to the select file, a mapping of inodes to addresses of offsets within the compressed image to determine an address of the select file within the compressed image, comprising: retrieving the inode of the select file from a catalog based upon a filename of the select file; and retrieving an offset address of a location of the select file in the compressed image as the address based upon the inode, wherein the offset address is retrieved from the mapping stored within the compressed image; and retrieve the select file from the compressed image at the address while the compressed image is in the compressed state, wherein content of the select file is extracted starting at the address for a length defined within an attribute of the inode.
1. A method comprising: providing a client with browsing capabilities for navigating a directory structure of a compressed image while in a compressed state; and in response to receiving a selection of a first name of first content from the client: retrieving an inode for the first content from a catalog for the compressed image; evaluating metadata of the inode to identify second content within the first content; retrieving a second name of the second content stored within the compressed image; and performing a traversal of the directory structure to provide the client with the second name of the second content for traversal or retrieval of the second content.



Conclusion
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164